Fallon and Wesley, JJ. (dissenting).
We respectfully dissent. For the reasons set forth by the dissent in People v Avery (214 AD2d 1018 [decided herewith]), we conclude that the majority in this case has incorrectly interpreted People v England (84 NY2d 1) to mean that the People cannot validly declare readiness until a defendant’s scheduled arraignment.
The majority’s conclusion that the period between the People’s declaration of readiness when the indictment was filed and defendant’s scheduled arraignment is chargeable to the People, and was not attributable to court congestion, is without basis in the record or law. The mandate of CPL 210.10 (2) is unequivocal: the superior court must direct the defendant to appear before it for arraignment on a specified date. The affidavit of the Assistant District Attorney in opposition to defendant’s motion to dismiss does not indicate that the People selected the date of defendant’s arraignment. The prosecutor stated therein that, following the declaration of readiness in open court, a letter was sent to defendant "informing him of a date for an arraignment of January 24, 1994 *1009at 9:30 a.m.” and advising him that the People were ready for trial.
The majority cites People v Collins (82 NY2d 177) and People v Smith (82 NY2d 676) for the proposition that the People have the burden to establish that court congestion was the cause for delay before that period can be excluded. That is the rule when the People seek exclusion of a period prior to a declaration of readiness (see, People v Collins, supra, at 181; People v Smith, supra, at 678; see also, People v Cortes, 80 NY2d 201, 216). Prosecutors have had little success in convincing the courts that prereadiness delay should be excluded because of court congestion (see, People v Correa, 77 NY2d 930, 931). However, "once the People announce their readiness on the record, their obligations under CPL 30.30 are satisfied” (People v Cortes, supra, at 210). As the Court of Appeals noted, "[t]he People can avoid being charged with prereadiness delay occasioned by court scheduling by filing a certificate of readiness” or declaring readiness in open court (see, People v Smith, supra, at 678). A declaration of readiness in open court is exactly what the People made but, according to the holding of the majority, that is no longer sufficient.
The majority’s ruling expands People v England beyond "the unusual circumstances presented” in that case (see, People v England, supra, at 3), and fulfills the prophecy issued by Judge Titone in his dissent (see, People v England, supra, at 5-12 [Titone, J., dissenting]). The majority now requires the prosecutor to declare readiness and ensure arraignment within six months of the commencement of the action. That holding effectively shortens the time period established by the Legislature in which the People must declare readiness (see, People v England, supra, at 6 [Titone, J., dissenting]) and requires the prosecutor to accept calendar responsibilities assigned to the court by the Legislature. (Appeal from Order of Erie County Court, Rogowski, J.—Dismiss Indictment.) Present—Green, J. P., Fallon, Wesley, Callahan and Balio, JJ.